     Case: 1:18-cv-00767 Document #: 44 Filed: 11/28/18 Page 1 of 1 PageID #:283

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Ashok Arora
                                Plaintiff,
v.                                                     Case No.: 1:18−cv−00767
                                                       Honorable Joan H. Lefkow
Aargon Agency, Inc.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 28, 2018:


       MINUTE entry before the Honorable Joan H. Lefkow: Pursuant to the stipulation
of dismissal [43], this case is dismissed with prejudice. Each party shall bear its own costs
and expenses. Civil case terminated. Mailed notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
